

	

		II 

		109th CONGRESS

		1st Session

		S. 495

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2005

			Mr. Corzine (for

			 himself, Mr. Brownback,

			 Mr. Dodd, Mr.

			 Durbin, Mr. Feingold,

			 Mr. Lieberman, Mr. Talent, Mr.

			 DeWine, and Mr. Coburn)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To impose sanctions against perpetrators of

		  crimes against humanity in Darfur, Sudan, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Darfur Accountability Act of

			 2005.

		

			2.

			Definitions

			In this Act:

			

				(1)

				Appropriate congressional committees

				The term appropriate

			 congressional committees means the Committee on Foreign Relations of the

			 Senate and the Committee on International Relations of the House of

			 Representatives.

			

				(2)

				Government of Sudan

				The term Government of

			 Sudan means the National Congress Party-led government in Khartoum,

			 Sudan, or any successor government formed on or after the date of the enactment

			 of this Act.

			

				(3)

				Member states

				The term member

			 states means the member states of the United Nations.

			

				(4)

				Sudan North-South Peace Agreement

				The term Sudan

			 North-South Peace Agreement means the comprehensive peace agreement

			 signed by the Government of Sudan and the Sudan People's Liberation

			 Army/Movement on January 9, 2005.

			

				(5)

				Those named by the UN Commission

				The term those named by

			 the UN Commission means those individuals whose names appear in the

			 sealed file delivered to the Secretary General of the United Nations by the

			 International Commission of Inquiry on Darfur to the United Nations Secretary

			 General.

			

				(6)

				UN Commission

				The term UN

			 Commission means the International Commission of Inquiry on Darfur to

			 the United Nations Secretary General.

			

			3.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				On July 22, 2004, the House

			 of Representatives and the Senate declared that the atrocities occurring in

			 Darfur, Sudan are genocide.

			

				(2)

				On September 9, 2004,

			 Secretary of State Colin L. Powell stated before the Committee on Foreign

			 Relations of the Senate, [w]hen we reviewed the evidence compiled by our

			 team, along with other information available to the State Department, we

			 concluded that genocide has been committed in Darfur and that the Government of

			 Sudan and the [Janjaweed] bear responsibility—and genocide may still be

			 occurring.

			

				(3)

				President George W. Bush, in

			 an address before the United Nations General Assembly on September 21, 2004,

			 stated, [a]t this hour, the world is witnessing terrible suffering and

			 horrible crimes in the Darfur region of Sudan, crimes my government has

			 concluded are genocide.

			

				(4)

				On July 30, 2004, the United

			 Nations Security Council passed Security Council Resolution 1556, calling upon

			 the Government of Sudan to disarm the Janjaweed militias and to apprehend and

			 bring to justice Janjaweed leaders and their associates who have incited and

			 carried out violations of human rights and international humanitarian law and

			 carried out other atrocities in the Darfur region.

			

				(5)

				On September 18, 2004, the

			 United Nations Security Council passed Security Council Resolution 1564,

			 determining that the Government of Sudan had failed to meet its obligations

			 under Security Council Resolution 1556, calling for a military flight ban in

			 and over the Darfur region, demanding the names of Janjaweed militiamen

			 disarmed and arrested for verification, establishing an International

			 Commission of Inquiry into violations of international humanitarian and human

			 rights laws, and threatening sanctions should the Government of Sudan fail to

			 fully comply with Security Council Resolutions 1556 and 1564.

			

				(6)

				United Nations Security

			 Council Resolution 1564 declares that if the Government of Sudan fails

			 to comply fully with Security Council Resolutions 1556 and 1564, the

			 Security Council shall consider taking additional measures

			 against the Government of Sudan as contemplated in Article 41 of the

			 Charter of the United Nations, such as actions to affect Sudan's petroleum

			 sector or individual members of the Government of Sudan, in order to take

			 effective action to obtain such full compliance and cooperation.

			

				(7)

				United Nations Security

			 Council Resolution 1564 also welcomes and supports the intention of the

			 African Union to enhance and augment its monitoring mission in Darfur

			 and urges member states to support the African Union in these efforts,

			 including by providing all equipment, logistical, financial, material, and

			 other resources necessary to support the rapid expansion of the African Union

			 Mission.

			

				(8)

				On February 1, 2005, the

			 United Nations released the Report of the International Commission of Inquiry

			 on Darfur to the United Nations Secretary-General, dated January 25, 2005,

			 which stated that, [g]overnment forces and militias conducted

			 indiscriminate attacks, including killing of civilians, torture, enforced

			 disappearances, destruction of villages, rape and other forms of sexual

			 violence, pillaging and forced displacement throughout Darfur, that

			 such acts were conducted on a widespread and systematic basis, and

			 therefore may amount to crimes against humanity, and that the

			 magnitude and large-scale nature of some crimes against humanity as well

			 as their consistency over a long period of time, necessarily imply that these

			 crimes result from a central planning operation.

			

				(9)

				The Report of the

			 International Commission of Inquiry on Darfur to the United Nations

			 Secretary-General notes that, pursuant to its mandate and in the course of its

			 work, the UN Commission collected information relating to individual

			 perpetrators of acts constituting violations of international human

			 rights law and international humanitarian law, including crimes against

			 humanity and war crimes and that the UN Commission has delivered to the

			 Secretary-General of the United Nations a sealed file of those named by the UN

			 Commission with the recommendation that the file be handed over to a

			 competent Prosecutor.

			

			4.

			Sense of Congress

			It is the sense of Congress

			 that—

			

				(1)

				the atrocities unfolding in

			 Darfur, Sudan, have been and continue to be genocide;

			

				(2)

				the United States should

			 immediately seek passage at the United Nations Security Council of a resolution

			 that—

				

					(A)

					requires member states to

			 freeze the property and assets of, deny visas to, and deny entry to—

					

						(i)

						those named by the UN

			 Commission;

					

						(ii)

						family members of those named

			 by the UN Commission; and

					

						(iii)

						any associates of those named

			 by the UN Commission to whom assets or property of those named by the UN

			 Commission were transferred on or after June 11, 2004;

					

					(B)

					urges member states to submit

			 to the Security Council the name of any individual that the government of any

			 such member state believes is or has been planning, carrying out, responsible

			 for, or otherwise involved in genocide, war crimes, or crimes against humanity

			 in Darfur, along with evidence supporting such belief so that the Security

			 Council may consider imposing sanctions described in subparagraph (A) against

			 those individuals described in such subparagraph;

				

					(C)

					imposes sanctions or

			 additional measures against the Government of Sudan, including sanctions that

			 will affect the petroleum sector in Sudan, individual members of the Government

			 of Sudan, and entities controlled or owned by officials of the government of

			 Sudan or the National Congress Party in Sudan, that will remain in effect until

			 such time as—

					

						(i)

						humanitarian organizations

			 are granted full, unimpeded access to Darfur;

					

						(ii)

						the Government of Sudan

			 cooperates with humanitarian relief efforts, carries out activities to

			 demobilize and disarm Janjaweed militias and any other militias supported or

			 created by the Government of Sudan, and cooperates fully with efforts to bring

			 to justice the individuals responsible for genocide, war crimes, or crimes

			 against humanity in Darfur;

					

						(iii)

						the Government of Sudan

			 cooperates fully with the African Union, the United Nations, and all other

			 observer, monitoring, and protection missions mandated to operate in

			 Sudan;

					

						(iv)

						the Government of Sudan

			 permits the safe and voluntary return of displaced persons and refugees to

			 their homes and rebuilds the communities destroyed in the violence in Darfur;

			 and

					

						(v)

						the Sudan North-South Peace

			 Agreement is fully implemented and a new coalition government is created under

			 such Agreement;

					

					(D)

					establishes a military no-fly

			 zone in Darfur;

				

					(E)

					supports the expansion of the

			 African Union force in Darfur so that such force achieves the size and strength

			 needed to prevent ongoing fighting and violence in Darfur;

				

					(F)

					urges member states to

			 accelerate assistance to the African Union force in Darfur;

				

					(G)

					calls on the Government of

			 Sudan to cooperate with, and allow unrestricted movement in Darfur by, the

			 African Union force in the region, international humanitarian organizations,

			 and United Nations monitors;

				

					(H)

					extends the embargo of

			 military equipment established by paragraphs 7 through 9 of Security Council

			 Resolution 1556 to include the prohibition of sale or supply to the Government

			 of Sudan; and

				

					(I)

					supports African Union

			 efforts to negotiate peace talks between the Government of Sudan and rebels in

			 Darfur, calls on the Government of Sudan and rebels in Darfur to abide by their

			 obligations under the N’Djamena Ceasefire Agreement of April 8, 2004 and

			 subsequent agreements, and urges parties to engage in peace talks without

			 preconditions and seek to resolve the conflict;

				

				(3)

				the United States should work

			 with other nations to ensure effective efforts to freeze the property and

			 assets of and deny visas and entry to—

				

					(A)

					those named by the UN

			 Commission;

				

					(B)

					any individuals the United

			 States believes is or has been planning, carrying out, responsible for, or

			 otherwise involved in genocide, war crimes, and crimes against humanity in

			 Darfur;

				

					(C)

					family members of any person

			 described in subparagraphs (A) or (B); and

				

					(D)

					any associates of any such

			 person to whom assets or property of such person were transferred on or after

			 June 11, 2004;

				

				(4)

				the United States should

			 support accountability through action by the United Nations Security Council,

			 pursuant to Chapter VII of the Charter of the United Nations, to ensure the

			 prompt prosecution and adjudication in a competent international court of

			 justice of those named by the UN Commission;

			

				(5)

				the United States should not

			 provide assistance to the Government of Sudan, other than assistance necessary

			 for the implementation of the Sudan North-South Peace Agreement, the support of

			 the southern regional government in Sudan, or for humanitarian purposes in

			 Sudan, unless the President certifies and reports to Congress that—

				

					(A)

					humanitarian organizations

			 are being granted full, unimpeded access to Darfur and the Government of Sudan

			 is providing full cooperation with humanitarian efforts;

				

					(B)

					concrete, sustained steps are

			 being taken toward demobilizing and disarming Janjaweed militias and any other

			 militias supported or created by the Government of Sudan;

				

					(C)

					the Government of Sudan is

			 cooperating fully with efforts to bring to justice those responsible for

			 genocide, war crimes, or crimes against humanity in Darfur;

				

					(D)

					the Government of Sudan

			 cooperates fully with the African Union, the United Nations, and all other

			 observer, monitoring, and protection missions mandated to operate in

			 Sudan;

				

					(E)

					the Government of Sudan

			 permits the safe and voluntary return of displaced persons and refugees to

			 their homes and rebuilds the communities destroyed in the violence in Darfur;

			 and

				

					(F)

					the Sudan North-South Peace

			 Agreement is fully implemented and a new coalition government is created under

			 such Agreement;

				

				(6)

				the President should work

			 with the African Union and other international organizations and nations to

			 establish mechanisms for the enforcement of a no-fly zone in Darfur;

			

				(7)

				the African Union should

			 extend its mandate in Darfur to include the protection of civilians and

			 proactive efforts to prevent violence, and member states should support fully

			 this extension;

			

				(8)

				the President should

			 accelerate assistance to the African Union force in Darfur and discussions with

			 the African Union and the European Union and other supporters of the African

			 Union force on the needs of such force, including assistance for housing,

			 transportation, communications, equipment, technical assistance such as

			 training and command and control assistance, and intelligence;

			

				(9)

				the President should appoint

			 a Presidential Envoy for Sudan—

				

					(A)

					to support the implementation

			 of the Sudan North-South Peace Agreement;

				

					(B)

					to seek ways to bring

			 stability and peace to Darfur;

				

					(C)

					to address instability

			 elsewhere in Sudan; and

				

					(D)

					to seek a comprehensive peace

			 throughout Sudan;

				

				(10)

				United States officials,

			 including the President, the Secretary of State, and the Secretary of Defense,

			 should raise the issue of Darfur in bilateral meetings with officials from

			 other members of the United Nations Security Council and relevant countries,

			 with the aim of passing a United Nations Security Council resolution described

			 in paragraph (2) and mobilizing maximum support for political, financial, and

			 military efforts to stop the genocide in Darfur;

			

				(11)

				the Secretary of State should

			 immediately engage in a concerted, sustained campaign with other members of the

			 United Nations Security Council and relevant countries with the aim of

			 achieving the goals described in paragraph (10);

			

				(12)

				the United States fully

			 supports the Sudan North-South Peace Agreement and urges the rapid

			 implementation of its terms; and

			

				(13)

				the United States condemns

			 attacks on humanitarian workers and calls on all forces in Darfur, including

			 forces of the Government of Sudan, all militia, and forces of the Sudan

			 People's Liberation Army/Movement and the Justice and Equality Movement, to

			 refrain from such attacks.

			

			5.

			Imposition of sanctions

			

				(a)

				Freezing assets

				At such time as the United

			 States has access to the names of those named by the UN Commission, the

			 President shall take such action as may be necessary to immediately freeze the

			 funds and other assets belonging to anyone so named, their family members, and

			 any associates of those so named to whom assets or property of those so named

			 were transferred on or after June 11, 2004, including requiring that any United

			 States financial institution holding such funds and assets promptly report

			 those funds and assets to the Office of Foreign Assets Control.

			

				(b)

				Visa ban

				Beginning at such times as

			 the United States has access to the names of those named by the UN Commission,

			 the President shall deny visas and entry to—

				

					(1)

					those named by the UN

			 Commission;

				

					(2)

					the family members of those

			 named by the UN Commission; and

				

					(3)

					anyone the President

			 determines has been, is, or may be planning, carrying out, responsible for, or

			 otherwise involved in crimes against humanity, war crimes, or genocide in

			 Darfur, Sudan.

				

				(c)

				Asset reporting requirement

				Not later than 14 days after

			 a decision to freeze the property or assets of, or deny a visa or entry to, any

			 person under this section, the President shall report the name of such person

			 to the appropriate congressional committees.

			

				(d)

				Notification of waivers of sanctions

				Not later than 30 days before

			 waiving the provisions of any sanctions currently in force with regard to

			 Sudan, the President shall submit to the appropriate congressional committees a

			 report describing the waiver and the reasons therefor.

			

			6.

			Reports to Congress

			

				(a)

				Reports on stabilization in Sudan

				

					(1)

					Initial report

					Not later than 30 days after

			 the date of enactment of this Act, the Secretary of State, in conjunction with

			 the Secretary of Defense, shall report to the appropriate congressional

			 committees on efforts to deploy an African Union force in Darfur, the capacity

			 of such force to stabilize Darfur and protect civilians, the needs of such

			 force to succeed at such mission including housing, transportation,

			 communications, equipment, technical assistance, including training and command

			 and control, and intelligence, current status of United States and other

			 assistance to the African Union force, and additional United States assistance

			 needed.

				

					(2)

					Subsequent reports

					The Secretary of State, in

			 conjunction with the Secretary of Defense, shall submit not less than every 60

			 days until such time as the President certifies that the situation in Darfur is

			 stable and that civilians are no longer in danger and that the African Union is

			 no longer needed to prevent a resumption of violence and attacks against

			 civilians.

				

				(b)

				Report on those named by the UN Commission

				At such time as the United

			 States has access to the names of those named by the UN Commission, the

			 President shall submit to the appropriate congressional committees a report

			 listing such names.

			

				(c)

				Reports on accountability

				

					(1)

					In general

					No later than 30 days after

			 the date of enactment of this Act and every 30 days thereafter, the President

			 shall submit to the appropriate congressional committees a report on the status

			 of efforts in the United Nations Security Council to ensure prompt prosecution

			 and adjudication of those named by the UN Commission in a competent

			 international court of justice.

				

					(2)

					Content

					The reports required under

			 paragraph (1) shall describe—

					

						(A)

						the status of any relevant

			 resolution introduced in the United Nations Security Council;

					

						(B)

						the policy of the United

			 States with regard to such resolutions;

					

						(C)

						the status of all possible

			 venues for prosecution and adjudication of those named by the UN Commission,

			 including whether such venues have the jurisdiction, personnel and assets

			 necessary to promptly prosecute and adjudicate cases involving such persons;

			 and

					

						(D)

						any ongoing or planned United

			 States or other assistance related to the prosecution and adjudication of cases

			 involving those named by the UN Commission.

					

